United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                January 3, 2002


                                      Before


                  Hon.   JOEL M.FLAUM, Chief Judge
                  Hon.   RICHARD A. POSNER, Circuit Judge
                  Hon.   FRANK H. EASTERBROOK, Circuit Judge
                  Hon.   DANIEL A. MANION, Circuit Judge
                  Hon.   MICHAEL S. KANNE, Circuit Judge
                  Hon.   ILANA DIAMOND ROVNER, Circuit Judge
                  Hon.   DIANE P. WOOD, Circuit Judge
                  Hon.   TERENCE T. EVANS, Circuit Judge
                  Hon.   ANN CLAIRE WILLIAMS, Circuit Judge


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,           Appeal from the United
      Plaintiff-Appellee,                          States District Court
                                                   for the Southern
No. 99-1155              v.                        District of Indiana,
                                                   Indianapolis Division.
INDIANA BELL TELEPHONE COMPANY,
INCORPORATED,doing business as Ameritech           No. IP 95-217-C-M/S
Indiana, and AMERITECH CORPORATION,                Larry J. McKinney,
      Defendants-Appellants.                       Chief Judge.




                                      Order

     The court’s opinion in this case is amended by adding the
following language at the end: “Circuit Rule 36 will not apply
on remand.”